1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SEAN ALLEN, et al.,                                 No. 2:18-cv-02230-MCE-CKD
12                     Plaintiffs,
13          v.                                            NON-RELATED
                                                          CASE ORDER
14    SANTA CLARA COUNTY CORRECTIONAL
      PEACE OFFICERS ASSOCIATION, et al.
15
                   Defendants.
16    ____________________________________/
17    TERRY C. COOLEY,                                    No. 2:18-cv-02961-JAM-AC
18                     Plaintiff,
19          v.
20    CALIFORNIA STATEWIDE LAW
      ENFORCEMENT ASSOCIATION, et al.,
21
                   Defendants.
22    ____________________________________/
23

24         The Court has received the Notices of Related Cases filed on December 7, 2018.

25   See Local Rule 123, E.D. Cal. (1997). The Court has determined, however, that it is

26   inappropriate to relate or reassign the cases, and therefore declines to do so.

27
     ///
28
                                                  1
1           This order is issued for informational purposes only, and shall have no effect on
2    the status of the cases, including any previous Related (or Non-Related) Case Order of
3    this Court.
4           IT IS SO ORDERED.
5    DATED: December 19, 2018
6

7                                        _______________________________________
                                         MORRISON C. ENGLAND, JR.
8
                                         UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
